DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed November 9, 2021.
Claim 6 was previously canceled.
Claims 2-3, 7, 9-10, 15, and 18 have been canceled.
Claims 1, 4, 14, 16, and 20 have been amended.
Claims 5, 8, 12-13, 17, and 19 are in their original or a previous presentation.
Claims 1, 4-5, 8, 11-14, 16-17, and 19-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 8, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 14), and an article of manufacture (claim 20) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: collecting data from at least one data source as a training set, the at least one data source including past medical information for a plurality of patients, wherein the past medical information includes clinical narrative notes, discharge summaries, radiology reports, and pathology reports; extracting information from the clinical narrative notes through brute-force and human in-the-loop steps; providing each clinical narrative note with a label “compensated” health status or “decompensated” health status based on the extracted information; providing the clinical narrative notes and associated labels as a ground truth; providing a training set including the collected data and the ground truth; training a machine learning classifier using the training set; categorizing past medical information related to a particular patient at different time points as being “compensated” health status or “decompensated” health status using the trained classifier; associating a heart health status of the particular patient at each time point with a medical variable selected from a procedure, a medication, an illness, a dietary advice; and generating a user interface having the health status of the particular patient at each time point and the associated medical variable, based on the categorization.
Independent claim 20 further recites “heart information captured by a wearable device in real-time while the patient is at home or travelling” as part of the “past medical information”.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).. 
The claim is directed to a system configured to perform the process of creating a patient information timeline, which is performed by the system categorizing data elements as being one of a plurality of health statuses based on past medical information for a plurality of patients, categorizing past medical data related to a particular patient at different points in time into one of the plurality of health statuses, associating a heart health status of the particular patient at each time point with a medical variable, and generating a timeline showing the status of the patient at different points in time. This is performing the mental processes of evaluating past medical data to identify elements in the patient data common to medical statuses, categorizing other patient data over time according to the identified common elements, associating a heart health status at each time point with a medical variable, and plotting the patient’s statuses on a time axis. This is evaluating data and making observations regarding common characteristics among patients with a particular health status, making judgments regarding other patient data over time based on the observations, and providing the results based on an observed sequence in time.
Additionally, the claim recites a method for creating a training data set by “extracting information from the clinical narrative notes through brute-force and human in-the-loop steps and providing each clinical narrative note with a label “compensated” health status or “decompensated” health status based on the extracted information”. This also describes mental processes.

The step of providing a label of “compensated” or “decompensated” to each clinical narrative note is also a mental process because it is evaluating each of the clinical narrative notes and making a judgment regarding whether the patient’s status is “compensated” or “decompensated”.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The step of collecting data from at least one data source, providing each clinical narrative note and associated labels as a ground truth, and providing a training set including the collected data and the ground truth are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 

The steps of generating a user interface having the health status of the particular patient at each point in time and the associated medical variable is an example of necessary data outputting because it is generically describing presenting the results of the analysis identified as a mental process in a user interface. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The step reciting training a machine learning classifier to categorize data elements as being one of a plurality of health statuses based on a training data set is a step that is used to generally link the performance of the judicial exception to a particular technological environment that uses a generically recited machine learning classifier. 
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the training a machine learning classifier to categorize data elements as being one of a plurality of health statuses based on the past medical information for the plurality of patients and describing the method as a “computer-implemented method for assessing the health of a patient”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).

The recited computer components (e.g., processing device and a memory comprising instructions which are executed by the processor) are all generically recited components (see specification, [0019]-[0023], [0037], [0057]). The non-computer components (the wearable device used to capture heart information in real-time) are generically recited in the specification as “commercially available wearable device… such as wireless heart failure monitor systems” (specification, par. [0031]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is using a computer to collect data, recognize patterns in the data, use the recognized patterns to sort other sets of data and according to a category and a time, and output the results on a user interface. This is a general purpose computer executing 

Dependent Claim Analysis
Claims 4-5, 8, and 11-13 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-13 recite the same mental processes recited in claim 1.
Claims 4-5, 8, and 11-13 all recite additional limitations that amount to: insignificant extra-solution activity, mere instructions to implement the judicial exception using a computer, and performing additional iterations of the judicial exception.
Claim 4 recites additional limitations that serve as mere instructions to implement the abstract idea using a generic computer (MPEP 2106.05(f)) and generally link the performance of the abstract idea to a computer operating a natural language processing algorithm (MPEP 2106.05(g)) because it describes the step in terms of the result achieved with no description of how it is achieved beyond merely using a particular technological environment.
Claim 5 recites additional limitations that amount to the insignificant extra-solution activity of necessary data outputting because it merely describes what is presented on the generically recited user interface.
Claims 8-11, and 13 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to either specific types of data or the types of sensors used to collect the data, which is an insignificant extra-solution activity.
Claim 11 recites additional limitations that also serve to generally link the performance of the abstract idea to a technological environment that is capable of outputting the results of the analysis as voice, text, or email, including color-coding of navigation routes through said geographic location.
Claim 12 recites an additional iteration of the process of claim 1 by performing the same mental process of categorizing a patient’s mental status based on learned patient data that was described as part of the abstract idea of claim 1. Claim 12 also recites data gathering and data outputting steps that are similar to the data gathering and data outputting steps recited in claim1. This additional performance of the abstract idea does not integrate the original abstract idea into a practical application or amount to significantly more than the abstract idea, because it is just repeating the same process of claim1 and does not add anything to the performance of either iteration that would not exist had they been performed separate from each other.	Claims 16-17 and 19 are ultimately dependent from Claim(s) 14 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 16-17 and 19 recite the same mental processes recited in claim 14.
Claims 15-19 are system claims configured to perform functions that are the same or substantially similar to the methods of claims 4-5 and 13, respectively. Claims 16-17 and 19 are rejected under 101 for the same reasons. Please refer to the rejections of claims 14 and 4-5 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 8, 11-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliviera (US PG Pub. 2019/0287660) in view of Amarasingham 2 (US PG Pub. 2017/0061093), in further view of Kartoun (Uri Kartoun, “Text Nailing: An Efficient Human-in-the-Loop Text-Processing Method”, Interactions ACM.org, November-December 2017 © 2017), Basu (US PG Pub. 2018/0203978), and Buckley (US PG Pub. 2018/0101651)..

Note Regarding References
	The Amarasingham reference used in the current Office Action is a different reference from the same inventor as the Amarasingham reference cited in a previous Office Action. In the headers of the rejections, the reference is referred to as Amarasingham 2 to distinguish it from the Amarasingham reference cited in the previous Office Action. However, because the previous Amarasingham reference is not cited in the current rejection, the Amarasingham 2 reference will be referred to as simply Amarasingham in the body of the rejection.

Claim 1

A computer-implemented method for assessing the health of a patient in a data processing system comprising
Abstract, “Techniques disclosed herein relate to generating and applying subject event timelines for various purposes. In various embodiments, data indicative of a plurality of medical events associated with a subject may be retrieved (502) from data sources (102-110).”
A processing device and a memory comprising instructions which are executed by the processor
Par. [0017], “In addition, some implementations include one or more processors of one or more computing devices, where the one or more processors are operably coupled with memory and are configured to execute instructions stored the memory, and where the instructions are configured to cause performance of any of the aforementioned methods.”
The method comprising: collecting data from at least one data source as a training set
Par. [0039], “Additionally or alternatively, in some embodiments, a machine learning model (e.g., neural network) that is used to embed feature vectors may be trained (e.g., as an autoencoder) with at least some semantically labeled training examples of medical event feature vectors.”
The at least one data source including past medical information for a plurality of patients
Abstract, “Personalized thresholds are used to enhance performance of classification and prediction methods by utilizing patient clinical history and 
Par. [0154], “Personalization may be further accomplished by using other characteristics of patient history or empiric past data, FIG. 12 1206, such as averages, maximum, minimum, or other characteristics described previously.”
Par. [0029], “FIG. 12 shows a process for attribute construction by combining current data with historical data stored in the database on the remote server.”
Wherein the past medical information includes clinical narrative notes and other patient information that might be included in a patient’s EMR and real-time physiological measurements
Par. [0030], “In various implementations, an event extractor 112 may be configured to retrieve, from a plurality of data sources such as 102-110, data indicative of a plurality of medical events associated with a subject. As noted, each data source may be different, and may store different data in different ways. For example, some data sources may store structured records in the form of codes, such as codes published by the International Statistical Classification of Diseases and Related Health Problems ("ICD"), which are referred to as "ICD codes." These codes may be adopted by clinicians to classify, for instance, diseases, signs and symptoms, abnormal findings, complaints, social circumstances, and/or external causes of injury or disease. Other data sources may contain data records that are unstructured, such as free-form narratives. For example, clinicians may compose clinical notes when visiting with a subject, and may include a variety of different data in these clinical notes, such as clinician observations and decisions, subject history, demographic data, and so forth. Yet other data sources may include structured fields of raw data, such as demographic data, lab results, 
Par. [0029], “As noted previously, medical data associated with subjects such as patients, insureds, etc., may be stored in a variety of disparate data sources. Each data source may store different types of data in different formats. In FIG. 1, a variety of health-related databases are depicted, including a hospital information system ("HIS") database 102, an electronic medical record ("EMR") database 104, an intensive care unit ("ICU") database 106, and a picture archiving and communication system ("PACS") database 108. One or more additional databases may be provided, and/or one or more of the databases depicted in FIG. 1 may be omitted and/or combined with one or more other databases depicted in FIG. 1. Also depicted as a database in FIG. 1 is data 110 from one or more personal devices ("PD") of one or more subjects. This data 110 may include, for instance, physiological measurements obtained in real time, physiological measurements stored in logs, records of physical activity (e.g., detected using an accelerometer of a mobile device such as a smart phone), logs of dietary information (e.g., food logs maintained by the subjects), and so forth.”
The ability to receive data client device that comprises a wearable device
Par. [0041], “Client device(s) 126 may include, for example, one or more of: a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in-vehicle communications system, an in-vehicle entertainment system, an in-vehicle navigation system), a standalone interactive speaker, a smart appliance such as a smart television, and/or a 
Extracting data from a clinical narrative note
Par. [0049], “At block 502, the system may retrieve, from a plurality of data sources (e.g., 102-110), data indicative of a plurality of medical events associated with a subject. The data may include, for instance, a narrative data record (e.g., a clinical note composed by a clinician) that describes a first medical event of the plurality of medical events associated with the subject, and a structured, non-narrative data record (e.g., an ICD code, physiological measurement, dosages, etc.) that conveys a second medical event of the plurality of medical events associated with the subject. At block 504, the system may perform natural language processing on the narrative data record to extract one or more concepts associated with the first medical event, e.g., so that the first medical event can be assembled from the extracted concepts.”
Utilizing a training data set
Par. [0039], “Additionally or alternatively, in some embodiments, a machine learning model (e.g., neural network) that is used to embed feature vectors may be trained (e.g., as an autoencoder) with at least some semantically labeled training examples of medical event feature vectors.”
Training a machine learning classifier to categorize each clinical narrative note as being labeled with a particular health status using the training set 
Par. [0033], “As noted above, event extractor 112 may be configured to extract data indicative of medical events from each data source in different 
Par. [0039], “This may, in effect, assign semantic labels to various spaces or clusters of embeddings in the reduced dimensionality space. Thereafter, when an unlabeled medical event feature vector is embedded into the reduced dimensionality space, the "closest" semantic label may be applicable to that medical event. This may be beneficial for identifying similarities between medical events/concepts that are described using different terms or phrases.”
Categorizing past medical information related to a particular patient at different time points in time with a particular health status using the trained classifier, and 
Par. [0034], “In various embodiments, event extractor 112 may construct a medical event by pairing each structured concept with a timestamp of when it was created, and/or by pairing each narrative concept with the creation timestamp of the document from which it was extracted.”
Associating the health status of the particular patient at each time point with a medical variable selected from a procedure, a medication, an illness, a dietary advice
Par. [0031], “The terms "medical event" and "medical concept" as used herein refer to individual concepts that relate to specific subjects and also are related to health care and/or to health insurance, and particularly include data points that are useful for patient health prediction. In the health care context they may include, but are not limited to, diagnoses, treatments, observations, lab results, etc.”
Par. [0032], “Each medical event may be associated with a timestamp that is generated, for instance, at the time the record indicative of the medical event is created, or that may be generated contemporaneously with the medical event itself (e.g., a doctor may make a diagnosis of a particular condition at 3:30 PM on a particular date, a treatment may be applied at 2:45 on a particular date, etc.).”
Par. [0043], “In FIG. 2 additional interface 236 is rendered as part of the same GUI 230, but this is not meant to be limiting. In this example, the user has selected the graphical element 234 associated with the LVH diagnosis. Consequently, additional interface 236 displays information underlying that diagnosis, such as the depicted ECG readings and/or other data (e.g., features of the ECG readings). In this manner, the user may be able to select a graphical element 234 to view the data underlying the respective medical event.”
Par. [0044]-[0046] describes the system being able to assemble timelines by identifying health statuses, such as diagnoses, associating them with other health events, such as procedures or other diagnoses. These associations see par. [0047]). 
Generating a user interface having the health status of the particular patient and the associated medical variable, based on the categorization
Par. [0035], “A timeline builder 120 may be configured to receive medical events and timestamps extracted (and normalized where applicable) by event extractor 112 and assemble (and store in a database 121, for instance), what will be referred to herein as a "timeline data structure" that represents a plurality of medical events associated with a subject and a temporal relationship between the plurality of medical events. For example, in some embodiments, a timeline data structure may be represented as a linked list or similar data structure such as a graph. Each node of such a structure may represent a medical event, and may or may not also include the associated timestamp. In some embodiments, edges between nodes may be used to represent a temporal relationships. For example, a weight assigned to an edge between two nodes may represent a time interval between the two medical events corresponding to the two nodes. Additionally or alternatively, other data structures may be used to store timeline data structures, such as related database fields, etc.”
Par. [0044], “FIG. 3 depicts an example of how the GUI 230 may be operated by the user to search for similar subjects. In FIG. 3, and as is indicated by the dashed lines, four of the graphical elements 234 have been selected by the user: ANEMIA, LVH, STENT PLACEMENT, and AKI. In effect the user is signaling a desire to see other subjects having experienced a similar sequence of medical events. For example, a cardiologist may wish to view anemic subjects diagnosed with LVH, and that exhibited AKI after a PCI 
This shows the system providing a display where a patient’s health status, the acute kidney injury (AKI) is associated with a medical variable, in the form of a procedure. The display provides both the variable and the health status associated with that variable. The annotation (which par. [0044] states “may or may not actually be rendered as part of the GUI”) shows the association between the status and the event. 
However, Oliviera does not teach
The past medical information includes clinical narrative notes, discharge summaries, radiology reports, pathology reports, and heart information captured by a wearable device in real-time while the patient is at home or travelling
Extracting information from the clinical narrative notes through brute-force and human in-the-loop steps
Providing each clinical narrative note with a label “compensated” health status or “decompensated” health status based on the extracted information
Providing a training set including the collected data and the ground truth
Providing the clinical narrative notes and associated labels as a ground truth
The particular health status being “compensated” health status or “decompensated”
Associating the health status of the particular patient at each time point with a medical variable selected from a procedure, a medication, an illness, a dietary advice
Generating a user interface having the health status of the particular patient at each time point and the associated medical variable, based on the categorization
Amarasingham teaches
Wherein the past medical information includes clinical narrative notes, discharge summaries, radiology reports, and pathology reports
Par. [0056], “The disease/risk logic module 40 may further include a disease identification process 44. The disease identification process 44 is adapted to identify one or more diseases or conditions of interest for each patient. The disease identification process 44 considers data such as lab orders, lab values, clinical text and narrative notes, and other clinical and historical information to determine the probability that a patient has a particular disease. Additionally, during disease identification, natural language processing is conducted on unstructured clinical and non-clinical data to determine the disease or diseases that the physician believes are prevalent.”
Par. [0066] and [0067] describe the patient records containing discharge summaries, pathology reports, and radiology reports. Because these would fall into “other clinical and historical information” that is used to determine the probability a patient has a disease, this shows the system has the ability to analyze all of clinical narrative notes, discharge summaries, radiology reports, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliveira the ability to include clinical narrative notes, discharge summaries, radiology reports, and pathology reports as part of the past medical information used in training a neural network to classify a patient’s health status, as taught by Amarasingham, because these are all common types of past patient data that can be analyzed to determine the probability of a patient having a particular health status (see Amarasingham, par. [0056]).
Kartoun teaches
Extracting information from the clinical narrative notes through brute-force and human in-the-loop steps and providing each clinical narrative note with a label based on the extracted information
Pg. 46, “The most significant scientific moment during my training years at MGH was when, inspired by Dr. Corey’s request to extract smoking statuses, I thought to implement a new, highly accurate text-classification method to extract the statuses from notes.”
Pg. 46, “We have extensively tested my method, which I call Text Nailing (TN).”
Pg. 46-47, “Classification of whether a clinical narrative note contains an indication for smoking status (i.e., current, past, or never) requires the identification of smoking-related expressions, which need to be manually assigned into classes. To identify unique expressions that distinctively define smoking status, we implemented a human-in-the-loop procedure (Figure 2). The procedure initially considered all available 10,927,595 clinical narrative notes associated with the 314,292 patients and ignored notes that did not 
The algorithm examining all of the clinical narrative notes associated with all of the patients to identify notes that have relevant keywords is considered to be the brute force steps that are included in the overall human-in-the-loop procedure.
Further, as explicitly stated in the specification of the current reference, the “text nailing” method “relies on brute-force and human in-the-loop steps.”
The ability to provide labels for any number of possible medical concepts
Pg. 49, “We also extended TN for uses beyond extracting smoking status. For instance, we used TN to extract family history of coronary artery disease, classify patients with sleep disorders, improve the accuracy of the Framingham risk score for patients with nonalcoholic fatty liver disease, and classify nonadherence to T2DM”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliveira and Amarashingham the ability to extract information from the clinical narrative notes through brute-force and human in-the-loop steps and provide labels to the clinical narrative notes, as taught by Kartoun, because the text nailing approach outlined in the Kartoun reference performs better than other approaches used to classify medical records in frequently used measures of precision and recall (Kartoun, pg. 46, 
Kartoun further teaches
Providing the clinical narrative notes and associated labels as a ground truth and providing a training set including the collected data and the ground truth
Pg. 49, “TN could be used to enhance the standard regular expression pattern language (in which a sequence of characters defines a search pattern). Applying standard regular expressions relies on knowing a priori the patterns to search for, and this is exactly what TN’s human-in-the-loop step addresses (Figure 2). The regular expression pattern language can benefit from TN’s initial identification of a collection of phrases to match.” 
Pg. 49, “While TN requires only a few human hours for the task of classifying smoking status, performing more complex tasks (e.g., identifying complications after a surgery) would require additional time. However, when this effort is complete, the identified expressions can be generalizable and could be deployed on any database and used by the research community”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliveira and Amarashingham the ability to provide clinical narrative notes and labels as ground truth and provide the collected data and ground truth as a training set using the text nailing approach, as taught by Kartoun, because using the text nailing approach to identify ground truth is an accurate method (see Kartoun, pg. 46), and once the labels are assigned and the training data is collected, the expressions that 

Note on Kartoun Reference
Even though Uri Kartoun is one of the named inventors of this application, the reference cited to was published in the year 2017, which is more than one year before the effective filing date of the present application, April 4, 2019. Because the reference is a printed publication that is published more than one year prior to the effective filing date of the application, the reference is valid prior art, and not subject to the exceptions of 35 USC 102(b)(1) or 35 USC 102(b)(2).

Basu teaches
The particular health status being “compensated” health status or “decompensated”
Par. [0058], “Static data 320 may both reflect the patient's condition while hospitalized with heart failure and the patient's condition when discharged. Further, the static data may include information regarding the patient's entire health history. The static data taken during a hospitalization for heart failure may have predictive value as to the likelihood of decompensation occurring. The static data taken at the time of discharge is likely to be reflective of the patient in a compensated state. Thus, deviations from this state over time may indicate a worsening of the patient's condition.”
This shows that the system identifies the state of a user during hospitalization and at time of discharge to assign a state of compensated or decompensated. That status can then be used to identify when a patient is in a compensated state and when a patient is in a worsening condition and at increased risk of decompensation.
see Basu, par. [0058]).
Amarasingham also teaches 
The ability to assign a health status of “decompensated” in the system 
Par. [0082], “If the user denies the classification, then the patient is removed from the active list of the target disease or condition, and placed on a drop list, as shown in block 108. In response to the user denying the classification, the system may additionally display or flag information about the patient that contributed to the inclusion of the patient on a particular list. For example, if the user denies the disease ID that John Smith has heart failure, the system may further display a query: "Mr. Smith likely has CHF due to the following factors: elevated BNP, shortness of breath, admitted for decompensated CHF 6/9. Are you sure you want to remove this patient from the active CHF list?" The user is required to respond to the query with yes or no.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliviera, Amarasingham, Kartoun, and Basu the ability to assign a status of decompensated to the patient data, as taught by Amarasingham, because it allows the system to recognize similar patient data and detect likely instances of decompensated heart failure (see Amarasingham, par. [0082]).
Buckley teaches
Generating a user interface having the health status of the particular patient at each time point 
Par. [0053]-[0055] describe a timeline that includes indicators for patient data organized by body parts, with specific mention of heart-related data and indicators that represent clinical encounters with the patient at the time point. The medical variables are represented as discrete events at each point in time in which they occur and are overlaid onto a graph representing the state of the patient over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliviera, Amarasingham, Kartoun, and Basu the ability to generate a user interface having the health status of the particular patient at each time point and the associated medical variables, as taught by Buckley, because it allows the system to provide an indication of the patient’s health trends as it relates to discrete points in time associated with particular medical encounters, which can assist care providers by providing them with a quick generalization of the patient’s health over time (see Buckley, par. [0053]-[0055]).

Claim 4
	Regarding claim 4, the combination of Oliviera, Amarasingham, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
Performing natural language processing of the clinical narrative notes to extract information
Par. [0033], “As noted above, event extractor 112 may be configured to extract data indicative of medical events from each data source in different ways. As an example, event extractor 112 may utilize a natural language processing ("NLP") module 114 and other similar techniques on a narrative data record that describes, in free form prose, a particular medical event associated with a subject.”

Claim 5
	Regarding claim 5, the combination of Oliviera, Amarasingham, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
The user interface comprising a timeline of the health statuses of the particular patient
Par. [0042], “FIG. 2 depicts an example GUI 230 that may be interacted with by a user to view a visual timeline 232 rendered based on a timeline data structure associated with a subject. In this example, visual timeline 232 includes a plurality of graphical elements 234 (only two which are indicated for the sakes of simplicity and brevity) that are ordered along a time axis from left to right.”

Claim 8
	Regarding claim 8, the combination of Oliviera, Amarasingham, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
The medical variable comprising a medication or medical procedure associated with the particular patient
Par. [0043]-[0046] describes associating patient diagnoses with procedures either by having the procedure subsequent to the diagnosis or the diagnosis subsequent to the procedure.

Claim 11
	Regarding claim 11, the combination of Oliviera, Amarasingham, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches
The at least data source comprises a medical records database
Par. [0029], “As noted previously, medical data associated with subjects such as patients, insureds, etc., may be stored in a variety of disparate data sources. Each data source may store different types of data in different formats. In FIG. 1, a variety of health-related databases are depicted, including a hospital information system ("HIS") database 102, an electronic medical record ("EMR") database 104, an intensive care unit ("ICU") database 106, and a picture archiving and communication system ("PACS") database 108. One or more additional databases may be provided, and/or one or more of the databases depicted in FIG. 1 may be omitted and/or combined with one or more other databases depicted in FIG. 1.”

Claim 12
	Regarding claim 12, the combination of Oliviera, Amarasingham, Kartoun, Basu, and Buckley teaches all the limitations of claim 1. Oliviera further teaches 
Receiving current health data for the particular patient
Par. [0029], “This data 110 may include, for instance, physiological measurements obtained in real time, physiological measurements stored in logs, records of physical activity (e.g., detected using an accelerometer of a mobile device such as a smart phone), logs of dietary information (e.g., food logs maintained by the subjects), and so forth.”
However, Oliviera does not explicitly teach
Categorizing a current health status of the particular patient based on the current health data and the classifier; and generating a user interface comprising the current health status of the particular patient
Basu teaches
Categorizing a current health status of the particular patient based on the current health data and the classifier; and generating a user interface comprising the current health status of the particular patient
Par. [0064], “In some examples, the risk scores may be directly presented to the user via a wearable computing device and/or secondary computing device (e.g., as alerts or continuously varying risk scores) in order to motivate behavior changes and/or treatment compliance.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oliviera, Amarasingham, Kartoun, Basu, and Buckley the ability to categorize a current health status of the particular patient based on the current health data and the classifier, and generate a user interface comprising the current health status of the particular patient, as taught by Basu, because providing the patient with an indication of their current heart health status can alert a patient of a worsening condition and enable them to take action to either minimize their risk or seek medical intervention (see Basu, par. [0064]-[0065]).

Claim 13
	Regarding claim 13, the combination of Oliviera, Amarasingham, Kartoun, and Basu teaches all the limitations of claim 12. However, Oliviera does not teach
The current health status relates to a health of the patient’s heart, and the health status is categorized as either compensated or decompensated
The rejections of claim 1 and claim 10 cite to portions of Basu and that show the ability to categorize the patient’s current health status as compensated or decompensated along with statements providing the motivation and rationale for combining references. Please refer to the rejections of claim 1 and claim 10 to teach the additional limitations of the current claim.

Claim 14
	Claim 14 is a system claim that recites a recites a data analysis system for providing user tools associated with assessing a health status of a patient comprising components performing functions that are the same or substantially similar to the steps of the method of claim 1. Oliviera teaches the following limitations not taught in the rejection of claim 1, such as:
The past medical information comprising a combination of unstructured data and structured data related to patient health
Par. [0005], “The disparate data sources from which the medical events are extracted may include, for instance, structured data sources that include structured, non-narrative data records that convey information indicative of medical events. For example, hospital information systems ("HIS"), electronic medical records ("EMR"), laboratory information systems ("LIS"), and other data sources may include lab results, vital sign measurements, and other quantitative data points, and/or medical codes that are "structured," i.e., they are quantitative in nature and easily extracted. The disparate data sources may also include narrative data sources that include, for instance, narrative data records that describe medical events using free-formed prose. For example, clinical notes composed by a clinician may not necessarily be structured, and different clinicians may document the same medical event using different prose, even though both are trying to convey the same semantic meaning. In various embodiments, techniques such as natural language processing, topic classification, etc., may be employed to extract concepts associated with medical events from narrative data records.”

Claims 16-17 and 19


Claim 20
	Claim 20 is a method claim that recites a recites a computer-implemented method for assessing the health of a patient’s heart comprising steps that are the same or substantially similar to the steps of the method of claim 1. However, Oliviera does not teach the following limitations not addressed by the rejection of claim 1.
The real-time physiological information being heart information captured by a wearable device in real-time while the patient is at home or travelling 
Basu teaches
The real-time physiological information being heart information captured by a wearable device in real-time while the patient is at home or travelling 
Abstract, “A machine-learning model generates one or more initial risk factors based on the first set of data. A second set of data for the user that dynamically updates over time is received from a wearable cardiovascular physiology monitor.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the real-time physiological information to the system of Oliviera and Amarasingham with the heart information captured by the wearable device of Basu because the heart health information collected by the wearable device of Basu it allows the system to continuously monitor the patient and provide an accurate assessment of the patient’s risk of decompensated heart failure (Basu, Abstract, par. [0030]).
Graham v. Deere considerations (MPEP 2143.I.B).
Please refer to the rejections of claim 1 for additional limitations.

Response to Arguments
112 Rejections
Applicant’s arguments and amendments, see Remarks, filed October 7, 2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of claims 9-10 have been withdrawn. 

101 Rejections
Applicant's arguments filed October 7, 2021, have been fully considered but they are not persuasive.

With respect to the 101 rejections, the Applicant asserts that the limitations added as part of the proposed claim amendments make the claims eligible under 35 USC 101. The arguments in support of this assertion are not persuasive. 
The Applicant argues that the newly added claim limitations regarding the extraction of the data, assigning labels, and providing a training data set do not serve to generally link the abstract idea to a particular technological environment. This assertion is not disputed. 

A mental process is a process that is capable of being performed in the human mind or with the aid of a pencil and paper, even if the process is performed by a computer (MPEP 2106.04(a)(2).III). The analysis performed at Step 2A Prong 2 is an analysis of whether the additional elements of the claimed invention integrate the abstract idea into a practical application, and because an abstract idea is not eligible subject matter, additional limitations that are an abstract idea cannot integrate the abstract idea into a practical application (MPEP 2106.04(d).III). 
The newly added claim limitations recite a process of creating a training set by using "brute force and human in-the-loop" techniques to extract information and assign labels to the extracted information. Brute force describes a method that repeatedly performs a simple task on all available data to solve a problem, such as repeatedly typing in all possible 4-digit combinations of numbers to guess a person's ATM PIN. Human-in-the-loop is a method that uses a human assigning labels to sets of data to generate a training set. This human generated training set is then used by a machine to learn the associations between the data. These are methods of generating a training data set that can be performed in the human mind, which would make them a mental process. 
Because the claimed methods of generating the training data set are processes that are processes that are capable of being performed in the human mind or with the aid of a pencil and paper, the newly added claim limitations in the proposed claim amendments cannot be considered to integrate the abstract idea into a practical application. 
With respect to the limitation regarding training the machine learning classifier, this limitation amounts to mere instructions to apply the abstract idea using a generic computer (MPEP 2106.05(f)). When considering whether a limitation is mere instructions to apply the abstract idea using a computer, there are several considerations that must be made, including: 
Because the training step only recites the idea of a solution, and that solution is recited with a high degree of generality. Therefore, the training step only amounts to mere instructions to apply the judicial exception using a generic computer (MPEP 2106.05(f)). 
For at least the foregoing reasons, the 101 rejections will be sustained.

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1, 4-5, 8, 11-14, 16-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686